 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
WARRANT REPRICING, EXERCISE AND LOCKUP AGREEMENT
 
This Warrant Repricing, Exercise and Lockup Agreement (this “Agreement”) is made
as of February 19, 2013, by and among Aeolus Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and each of the persons listed on the Schedule of
Warrant Holders attached hereto as Exhibit A (the “Holders”).
 
RECITALS
 
Whereas, the Holders are the owners of Warrants to Purchase Common Stock of the
Company (Nos. CO-132, 133, 134, 141 and 142) covering an aggregate of 55,399,999
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), at an exercise price of $0.28 per share (the “$0.28 Warrants”), as set
forth on Exhibit A;
 
Whereas, the Holders are the owners of Warrants to Purchase Common Stock of the
Company (Nos. CO-143, 144, 146 and 147) covering an aggregate of 3,750,000
shares of Common Stock at an exercise price of $0.50 per share (the “$0.50
Warrants” and, together with the $0.28 Warrants, the “Original Warrants”), as
set forth on Exhibit A;
 
Whereas, concurrently with the execution of this Agreement, the Company is
entering into a Securities Purchase Agreement, dated as of the date hereof (the
“Securities Purchase Agreement”), with certain accredited investors identified
on the signature pages thereto (collectively, the “Investors”), pursuant to
which the Company has agreed to sell and issue to the Investors, and the
Investors have agreed to purchase from the Company, units consisting of shares
of Common Stock and Warrants to Purchase Common Stock (the “Financing”);
 
Whereas, pursuant to the Securities Purchase Agreement, it is a condition to
closing the Financing that all of the Original Warrants be exercised in full and
that the Holders enter into a lock-up agreement with the Company with respect to
all Warrant Shares (as defined below);
 
Whereas, in order to facilitate the Financing, the Company believes it is in the
best interests of the Company to decrease the exercise price of the Original
Warrants to $0.01 per share, with the remaining terms of the Original Warrants
being the same (the “Amended Warrants”), contingent upon the Holders exercising
the Amended Warrants and agreeing to a lock-up agreement with respect to all
Warrant Shares; and
 
Whereas, the Holders have agreed to exercise the Amended Warrants and enter into
a lock-up agreement with the Company with respect to all Warrant Shares.
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.    Amendment to the Original Warrants.  On the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements contained herein, the Company and the Holder hereby
agree that, effective as of immediately prior to, and contingent upon, the
closing of the Financing (the “Closing Date”), Section 1(b) of each of the
Original Warrants is hereby amended to read as follows (with all other terms of
the Original Warrants remaining the same):
 
 
 

--------------------------------------------------------------------------------

 
 
“Exercise Price.  For purposes of this Warrant, “Exercise Price” means One Cent
($0.01), subject to adjustment as provided herein.”
 
2.    Exercise of the Amended Warrants.
 
(a) On the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties and agreements contained herein, on the
Closing Date, (a) the Holders shall present and surrender to the Company the
Original Warrants and duly executed exercise notices attached as Exhibit A to
each of the Original Warrants, indicating exercise pursuant to cashless exercise
for the 59,149,999 shares of Common Stock underlying the Amended Warrants (the
“Xmark Shares”), and, (b) in the event the Holders exercise the Original
Warrants by cash payment, the Holders shall deliver payment of the full exercise
price to the Company in cash or by wire transfer in immediately available funds.
 
(b) The Company shall, promptly following the Closing Date, issue and deliver to
each Holder a certificate or certificate(s) representing the Warrant Shares
purchased by such Holder. The Warrant Shares shall bear the legend required by
Section 7(a) of this Agreement.
 
3.    Transfer Restrictions.
 
(a) Each Holder hereby agrees that, prior to the earlier to occur of (i) the
Company paying a cash dividend, or making any other cash distribution, to its
stockholders (in each case other than pursuant to repurchases of stock from
former employees, officers, advisors, sponsors, directors, consultants or other
persons who performed services for the Company or any subsidiary in connection
with the cessation of such employment or service), and (ii) a Change of Control
(such period being referred to herein as the “Lock-Up Period”), such Holder will
not offer, sell, contract to sell (including any short sale), pledge,
hypothecate, establish an open “put equivalent position” within the meaning of
Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), grant any option, right or warrant for the sale of, purchase
any option or contract to sell, sell any option, right, warrant or contract to
purchase, lend, or otherwise encumber, dispose of or transfer, or grant any
rights with respect to, directly or indirectly, (1) any Xmark Shares, or (2) any
securities issuable upon conversion, exchange or recapitalization of the Xmark
Shares ((1) and (2) collectively, the “Warrant Shares”), or any securities
convertible into or exchangeable or exercisable for any Warrant Shares,
including the Amended Warrants, enter into a transaction which would have the
same effect, or enter into any swap, hedge or other arrangement that transfers,
in whole or in part, any of the economic consequences of ownership of the
Warrant Shares, whether any such aforementioned transaction is to be settled by
delivery of the Warrant Shares or such other securities, in cash or otherwise,
or publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement (collectively, the “Lock-Up”), without, in each case, the prior
written consent of the Company, which consent may be withheld in the Company’s
sole discretion.  In the event the Company waives the restrictions contained in
this Section 3(a), it shall provide the Investors with 90 days advance notice
before such waiver shall be deemed effective.  For the avoidance of doubt, each
Holder shall have the right to sell, transfer or dispose of the Warrant Shares
in connection with a transaction that constitutes a Change of Control.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement:
 
(i) “Affiliate” means with respect to a specified Person, any other Person who
or which is (a) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (b) any member, stockholder,
director, officer, manager, or comparable principal of, or relative or spouse
of, the specified Person. For purposes of this definition, “control”,
“controlling”, and “controlled” mean the right to exercise, directly or
indirectly, more than fifty percent of the voting power of the stockholders,
members or owners and, with respect to any individual, partnership, trust or
other entity or association, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of the
controlled entity.
 
(ii) “Change of Control” means any Fundamental Transaction other than (A) any
reorganization, recapitalization or reclassification of the Common Stock, in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (B) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
(iii) “Fundamental Transaction” means any of the following transactions, in
which the Company shall, directly or indirectly, in one or more related
transactions, (A) consolidate or merge with or into (whether or not the Company
is the surviving corporation) another Person or Persons, and the holders of the
Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such consolidation or merger) immediately prior to such
consolidation or merger hold or have the right to direct the voting of less than
50% of the Voting Stock or such voting securities of such other surviving Person
immediately following such transaction, or (B) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, or (C) be the subject of a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (D) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person other than Goodnow Capital, L.L.C.,
Xmark Opportunity Partners, LLC or an Affiliate of either of the foregoing
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock (not including any shares of Voting Stock held by the other Person
or other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination), or (E) be the subject of a change in ownership such that any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) other than Goodnow Capital, L.L.C., Xmark Opportunity
Partners, LLC or an Affiliate of either of the foregoing is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(v) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
4.    Conditions to Closing.  The obligations of the Company and each of the
Holders to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of each of the following conditions:
 
(a) The representations and warranties of the Company and each of the Holders
contained in Section 6 and Section 5, respectively, of this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date.
 
(b) Each of the Company and each of the Holders shall in all material respects
have performed, satisfied and complied with all of its respective covenants,
agreements and conditions contained in this Agreement that are required to be
performed, satisfied or complied with by it on or before the Closing Date.
 
5.    Representations and Warranties of the Holders. Each Holder hereby
represents and warrants to the Company as follows:
 
(a) This Agreement has been duly and validly authorized, executed and delivered
by such Holder and constitutes the legal, valid and binding agreement of such
Holder, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the enforcement of creditors’ rights generally or general
principles of equity; such Holder has full power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.
 
(b) Such Holder has good and valid title to the Original Warrants and owns and
holds the entire right, title, and interest in and to the Original Warrants,
free and clear of any liens, claims or encumbrances (other than those arising as
a result of this Agreement) and the Original Warrants are not subject to any
contract, agreement, arrangement, commitment or understanding restricting or
otherwise relating to the disposition of the Original Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Such Holder understands that the Warrant Shares are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
the United States federal and state securities laws and that the Company is
relying on part upon the truth and accuracy of, and such Holder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of such Holder to acquire
the Amended Warrants and the Warrant Shares.
 
(d) Such Holder understands that the certificates representing the Warrant
Shares will bear the legend required by Section 7(a) of this Agreement.
 
(e) Such Holder has been furnished with all materials relating to the business,
finances and operations of the Company and the offering of the Original
Warrants, the Amended Warrants and the Warrant Shares that have been requested
by such Holder. Such Holder and its advisors have had the opportunity to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Original Warrants,
the Amended Warrants and the Warrant Shares.
 
(f) Such Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D. Such Holder understands and acknowledges that (i) its investment
in the Warrant Shares involves a high degree of risk, (ii) it is able to afford
a complete loss of such investment in the Warrant Shares, and (iii) it has such
knowledge, sophistication and experience in financial and business matters that
it is capable of evaluating the merits and risks of the investment contemplated
hereby.  Such Holder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Warrant Shares.
 
(g) Such Holder is acquiring the Warrant Shares for its own account, not as
nominee or agent, and not with a view towards distribution thereof, and such
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act or any state
securities laws.  Such Holder is acquiring the Warrant Shares hereunder in the
ordinary course of its business.  Such Holder does not presently have any
agreement or understanding, directly or indirectly, with any person to
distribute any of the Warrant Shares.
 
6.    Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to each Holder as follows:
 
(a) The Company has all requisite corporate power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding agreement of the Company, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally or general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Warrant Shares have been duly and validly authorized and, when issued in
accordance with the terms of this Agreement and the Amended Warrants, will be
validly issued, fully paid and non-assessable and not subject to any preemptive
rights or similar rights.
 
7.    Restrictive Legend. 
 
(a) Each Warrant Share (and all securities issued in exchange therefor or in
substitution thereof) is required to bear a restricted security legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE COMPANY.”
 
(b) Upon termination of the Lock-Up Period, and upon a Holder’s request, a new
certificate or certificates representing the Warrant Shares held by such Holder
shall be issued to the Holder without the legend referred to in Section 7(a) of
this Agreement.
 
8.    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one (1) business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
if to the Company, to:
 
 
Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, California 92691
Attention:  John L. McManus, President and Chief Executive Officer
Facsimile No.:  (949) 481-9829
 
with a copy (which shall not constitute notice) to:
 
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304
Attention: Jeffrey T. Hartlin, Esq.
Facsimile No.: (650) 320-1904
 
 
 

--------------------------------------------------------------------------------

 
 
if to a Holder, to:
 
c/o Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, Connecticut  06877
Attention:  Mitchell D. Kaye
Facsimile No.:  (203) 438-9949
 
with a copy (which shall not constitute notice) to:
 
Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New  York, New York  10020
Attention: Peter D. Greene
Facsimile No.: (973) 422-6861
 
or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (iii) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (a), (b) or (c) above,
respectively.
 
9.    Confidentiality. Each of the Company and each the Holders represents that
it has not disclosed any information regarding discussions relating to this
Agreement and has directed its representatives not to disclose any such
information. Except as may be required by applicable law or regulatory
requirement, none of the Company, on the one hand, or any Holder, on the other
hand, shall disclose the existence or terms of this Agreement or any of the
provisions contained herein without the prior written consent of the other until
the earlier of (x) the Closing Date or (y) four (4) business days after the date
of this Agreement; provided, however, that nothing contained herein shall
prevent (i) any party from promptly making all filings with any governmental
entity or supervisory body (including, without limitation, the Company’s ongoing
reporting obligations under the Securities Exchange Act of 1934, as amended) as
may, in its judgment, be required in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby or
(ii) any Holder from disclosing the terms of this Agreement to its respective
investors and their representatives provided that each such person shall be
advised of their obligation not to disclose any such information except as may
be required by applicable law or regulatory requirement.
 
10.    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
11.    Counterparts. This Agreement may be executed in two or more identical
counterparts, including counterparts transmitted by facsimile or .pdf, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by the Company, on the one hand, and each
Holder, on the other hand, and delivered to the other.
 
 
 

--------------------------------------------------------------------------------

 
 
12.    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
13.    Amendment; Waiver; Consent. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by each of the parties hereto.
 
14.    Costs and Expenses. Each of the parties hereto shall pay its respective
costs and expenses incurred in connection with the negotiation, preparation,
execution and performance of this Agreement, including, but not limited to,
attorneys’ fees.
 
15.    Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
16.    Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
17.    Further Assurances.  Each of the parties hereto shall from time to time
execute and deliver all such further documents and do all such further acts and
things as another party may reasonably require to effectively carry out or
better evidence or perfect the full intent and meaning of this Agreement.
 
[Remainder of Page Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Warrant Repricing, Exercise
and Lock-Up Agreement as of the date first set forth above.
 
THE COMPANY:
 
Aeolus Pharmaceuticals, Inc.
 
 
 
By: /s/ Russell
Skibsted                                                                   
Name: Russell Skibsted
Title: Chief Financial Officer
 
 
HOLDERS:
 
XMARK OPPORTUNITY FUND, L.P.
By:      XMARK OPPORTUNITY GP, LLC, its General Partner
By:      XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member
By:      XMARK CAPITAL PARTNERS, LLC, its Managing Member
 
 
By: /s/ Mitchell D. Kaye                                               
Name: Mitchell D. Kaye
Title: Co-Managing Member
 
 
XMARK OPPORTUNITY FUND, LTD.
By:      XMARK OPPORTUNITY MANAGER, LLC, its Investment Manager
By:      XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member
By:      XMARK CAPITAL PARTNERS, LLC, its Managing Member
 
 
By: /s/ Mitchell D. Kaye                                                
Name: Mitchell D. Kaye
Title: Co-Managing Member
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Warrant Repricing, Exercise
and Lock-Up Agreement as of the date first set forth above.
 
HOLDERS:
 
XMARK JV INVESTMENT PARTNERS, LLC
By:      XMARK OPPORTUNITY PARTNERS, LLC, its Investment Manager
By:      XMARK CAPITAL PARTNERS, LLC, its Managing Member
 
 
By: /s/ Mitchell D. Kaye                                                  
Name: Mitchell D. Kaye
Title: Co-Managing Member
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Schedule of Warrants
 
Name
Warrants
Warrant  No.
Warrant Issuance Date
Per Share Exercise Price of Original Warrant
Number of Warrant Shares
Aggregate Purchase Price for Warrant Shares under Amended Warrants
Xmark Opportunity Fund, L.P.
CO-132
10/6/2009
$0.28
13,768,928
$137,689.28
CO-141
7/30/2010
$0.28
3,535,714
$35,357.14
CO-143
8/11/2010
$0.50
562,500
$5,625.00
CO-146
12/28/2010
$0.50
562,500
$5,625.00
Xmark Opportunity Fund, Ltd.
 
CO-133
10/6/2009
$0.28
29,345,357
$293,453.57
CO-142
7/30/2010
$0.28
8,250,000
$82,500.00
CO-144
8/11/2010
$0.50
1,312,500
$13,125.00
CO-147
12/28/2010
$0.50
1,312,500
$13,125.00
Xmark JV Investment Partners, LLC
 
CO-134
10/6/2009
$0.28
500,000
$5,000.00
Totals
59,149,999
$591,499.99

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------